Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of 35 U.S.C. 102(a)(1) which forms the basis for all anticipation rejections set forth in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1  are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Berliner et al., U.S. 2002/0094786. 
	On claim 1, Berliner cites: 
A ranging apparatus adopting communication type ranging by a phase detection scheme, the ranging apparatus comprising: 
a transmitting circuit (figure 3C, RF transceiver 103-x) configured to be able to transmit by a plurality of channels used for data communication and configured to transmit a transmission signal obtained by modulating transmission data; and 
a control circuit configured to control the transmission circuit to cause a plurality of continuous waves having mutually different frequencies to be generated in a same channel as continuous waves used for ranging by the phase detection scheme (figure 3c and 4 discloses processor 102 controlling the operation of RF transceiver 102. The cited frequencies f1, f2, f3…fn, which are frequency hopping spread spectrum, or FHSS. [0048] The processor 102 further includes a central processing unit (CPU) 102, memory 105, e.g., DRAM, and data storage medium 106. Processor 102 is coupled between the user interface 101 and the RF transceiver 103. Processor 102 receives phase and amplitude data (e.g., I and Q data, as will be used in the following examples) from the RF transceiver 103 and calculates distance, which can be displayed on the user interface or used to control a distance-based process.  The claimed “channel” is met in the transmission of the cited sequence of carriers f1 through fn in the FHSS operation. The claimed “continuous wave” would be the cited “carriers” found in [0056, 57]). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.        Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over Berliner et al., U.S. 2002/0094786 in view of Mosch et al., EP 0585087 (as evidenced by  “A New Method of Teletype Modulation ,” MIT, Technical Report Number 9, Grey, 1952, hereinafter, “Grey”). 
On claim 2, Berliner cites except: 
The ranging apparatus according to claim 1, wherein the transmitting circuit obtains the transmission signal by FSK modulation, the ranging apparatus further comprises a ranging signal transmitting processing circuit configured to generate continuous 1s and continuous 0s as the transmission data and provide the continuous 1s and the continuous 0s to the transmitting circuit, and in a ranging mode, the control circuit causes the ranging signal transmitting processing circuit to generate the continuous 1s and the continuous 0s and supply the continuous 1s and the continuous 0s to the transmitting circuit in order to cause the plurality of continuous waves to be generated in the same channel. 
Berliner, as in the rejection of claim 1, discloses at least a transmission on several frequencies being used in a phase measurement/distance determining embodiment. Berliner doesn’t disclose the transmission as using FSK modulation, nor the transmitted signal transmitting in continuous set of 1’s and 0’s. 
In the same art of phase distance measuring, Mosch, col. 10, lines 51-61 and col. 11, lines 1-10, discloses a distance measuring embodiment utilizing frequency modulation. Even though Mosch doesn’t disclose FSK (or frequency shift keying), frequency modulation is a class of modulation that includes FSK (or frequency shift keying) since frequency modulation is changing the frequency of a carrier wave in accordance with modulation signal impinged upon the carrier, which the modulation is usually associated with audio or speech input. On the other hand, frequency shift keying is associated with changing the frequency of a carrier to express a binary signal. In either case, FSK is a form of frequency modulation, as evidenced by Grey, which discloses on page 1, “The usual method of modulation used for transmitting teletype messages by radio is a binary form of frequency modulation known as frequency shift keying, or FSK. In FSK, one radio frequency is designated as the mark frequency and another as the space frequency. It is common practice to separate mark and space frequencies by about 800 cps.” 
While neither Mosch nor Gray specifically discloses the cited “1’s” and “0’s,” the binary nature of the TTY signal described in Gray asserts 1’s and 0’s are being transmitted. 
It would have been obvious at the time the claimed invention was filed to modify Berliner’s embodiment using the frequency modulation embodiment disclosed in Mosch such that the claimed invention is realized. One of ordinary skill in the art would have substituted the known FM/FSK features disclosed in Mosch and Gray into Berliner and the substitution would have predicted the claimed invention. 
On claim 3, Berliner and Mosch (as evidenced by Gray) discloses: 
The ranging apparatus according to claim 2, wherein the ranging signal transmitting processing circuit provides the continuous 1s and the continuous 0s to the transmitting circuit in time division, and the transmitting circuit generates a continuous wave based on the continuous 1s and a continuous wave based on the continuous 0s in the same channel in time division.  See the rejection of claim 1 and the description in Berliner, [0059] wherein transmitter 102 is said to be transmitting in FHSS operation with multiple frequencies with different frequencies f1, f2,…fn transmitted at different time intervals. 
On claim 4, Berliner cites: 
A ranging system comprising a plurality of ranging apparatuses with a same configuration as a configuration of the ranging apparatus according to claim 1, wherein the plurality of continuous waves having the mutually different frequencies in the same channel are transmitted and received among the plurality of ranging apparatuses to obtain a ranging result. See the rejection of claim 1 and the description in Berliner, [0059] wherein transmitter 102 is said to be transmitting in FHSS operation with multiple frequencies with different frequencies f1, f2,…fn. 
Also, [0048] discloses “The processor 102 further includes a central processing unit (CPU) 102, memory 105, e.g., DRAM, and data storage medium 106. Processor 102 is coupled between the user interface 101 and the RF transceiver 103. Processor 102 receives phase and amplitude data (e.g., I and Q data, as will be used in the following examples) from the RF transceiver 103 and calculates distance, which can be displayed on the user interface or used to control a distance-based process.”
On claim 5, Berliner cites except as indicated: 
The ranging system according to claim 4, wherein repeating of a ranging result obtained by causing a plurality of continuous waves to be generated using the plurality of channels and transmitting and receiving the plurality of continuous waves among the plurality of ranging apparatuses is corrected using the ranging result obtained by transmitting and receiving the plurality of continuous waves in the same channel among the plurality of ranging apparatuses. See the rejection of claim 1, citing figure 5 and [0059 and 60]. The claimed “channel” is the cited use of FHSS transmitting a multitude of different frequencies in one FHSS operation.  
Regarding the excepted: 
“wherein repeating of a ranging result obtained by causing a plurality of continuous waves to be generated using the plurality of channels and transmitting and receiving the plurality of continuous waves among the plurality of ranging apparatuses is corrected,” as disclosed in the rejection of claim, Berliner discloses an embodiment used in determining distance information using measured phase differences. Berliner doesn’t disclose the above excepted claim limitations. However, it would have been obvious at the time the claimed invention was filed to include a feature in which the excepted “wherein repeating of a ranging result obtained by causing a plurality of continuous waves to be generated using the plurality of channels and transmitting and receiving the plurality of continuous waves among the plurality of ranging apparatuses is corrected,” is realized. Although not specifically stated, any movement of the different transmitting devices would realize the system being in a different location. Thus, as a result of this movement, one of ordinary skill in the art would have surmised an adjustment (or correction) to the phase differences based on the movement. 
On claim 6, Berliner and Mosch (as evidenced by Gray) discloses: 
A ranging method adopting communication type ranging by a phase detection scheme, the ranging method comprising: generating continuous 1s and continuous 0s as transmission data; and providing the continuous 1s and the continuous 0s to a transmitting circuit configured to FSK-modulate transmission data to transmit a transmission signal to cause a plurality of continuous waves having mutually different frequencies in a predetermined channel among a plurality of channels used for data communication to be generated as transmission signals for ranging.
	See the rejection of claim 3, which discloses the same subject matter as claim 6, and is rejected for the same reasons. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAL EUSTAQUIO whose telephone number is (571) 270-7229.  The examiner can normally be reached on Mon -Thu 9:00 Am-5:30Pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nabil H. Syed, whose telephone number is (571) 270-3028. The fax phone number for the organization where this application or proceeding is assigned is 571-270-8229. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/CAL J EUSTAQUIO/Examiner, Art Unit 2683                                                                                                                                                                                                        /NABIL H SYED/Primary Examiner, Art Unit 2683